Name: Council Decision (CFSP) 2015/2006 of 10 November 2015 extending the mandate of the European Union Special Representative for the Horn of Africa
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Africa;  international affairs;  European construction
 Date Published: 2015-11-11

 11.11.2015 EN Official Journal of the European Union L 294/58 COUNCIL DECISION (CFSP) 2015/2006 of 10 November 2015 extending the mandate of the European Union Special Representative for the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 December 2011, the Council adopted Decision 2011/819/CFSP (1) appointing Mr Alexander RONDOS as the European Union Special Representative (EUSR) for the Horn of Africa. The EUSR's mandate is to expire on 31 October 2015. (2) The mandate of the EUSR should be extended for a further period of 16 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Alexander RONDOS as the EUSR for the Horn of Africa is extended until 28 February 2017. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). For the purposes of the mandate of the EUSR, the Horn of Africa is defined as comprising the Republic of Djibouti, the State of Eritrea, the Federal Democratic Republic of Ethiopia, the Republic of Kenya, the Federal Republic of Somalia, the Republic of the Sudan, the Republic of South Sudan and the Republic of Uganda. For issues with broader regional implications, the EUSR shall engage with countries and regional entities beyond the Horn of Africa, as appropriate. Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the policy objectives of the Union in relation to the Horn of Africa, as set out in its Strategic Framework, adopted on 14 November 2011, the Horn of Africa Regional Action Plan 2015-2020, adopted on 26 October 2015, and in relevant Council conclusions, namely to contribute actively to regional and international efforts to achieve peaceful coexistence and lasting peace, security and development within and among the countries in the region. The EUSR shall furthermore contribute to enhancing the quality, intensity, impact and visibility of the Union's multi-faceted engagement in the Horn of Africa. 2. The policy objectives to which the EUSR shall contribute shall include, inter alia: (a) the continued stabilisation of the Horn of Africa, taking into account broader regional dynamics; (b) the resolution of conflicts, specifically those in Somalia, South Sudan and Sudan, and the prevention and early warning of potential conflicts between or within countries in the region; (c) support for political, security and economic regional cooperation; (d) improved management of mixed migration flows from and within the Horn of Africa, addressing also the root causes of such flows. Article 3 Mandate 1. In order to achieve the Union's policy objectives in relation to the Horn of Africa, the mandate of the EUSR shall be to: (a) on the basis of the Strategic Framework and its Regional Action Plan, engage with all relevant stakeholders in the region, governments, regional authorities, international and regional organisations, civil society and diasporas, with a view to furthering the Union's objectives, and contribute to a better understanding of the role of the Union in the region; (b) engage with major actors outside the region with influence within the Horn of Africa, in the interests of tackling issues of broader regional stability, including with regard to the Red Sea and Western Indian Ocean. Those contacts shall include bilateral engagement with the United States of America, the countries of the Gulf, Egypt, Turkey and China, regional contacts with the Gulf Cooperation Council (GCC) and interaction with other relevant actors as they emerge; (c) represent the Union in relevant international fora, as appropriate, and ensure visibility for Union support to crisis management, as well as conflict resolution and prevention; (d) encourage and support effective political and security cooperation and economic integration in the region through the Union's partnership with the African Union (AU) and regional organisations, in particular the Intergovernmental Authority on Development (IGAD); (e) follow political developments in the region and contribute to the development of the Union's policy towards the region, including in relation to Somalia, Sudan, South Sudan and Eritrea, the Ethiopia-Eritrea border dispute and implementation of the Algiers Agreement, the Djibouti-Eritrea border dispute, the Nile Basin initiative and other concerns in the region that impact on its security, stability and prosperity; (f) examine trans-boundary challenges, in particular on migration and, upon request, engage in dialogues on migration with relevant stakeholders and contribute more generally to the Union's policy on migration and refugees with respect to the region, in line with the Union's political priorities, in order to increase cooperation, including on return and readmission; (g) with regard to Somalia, and working in close coordination with the Head of the Union Delegation to Somalia and relevant regional and international partners, including the United Nations (UN) Secretary-General Special Representative for Somalia, the AU and IGAD, continue to contribute actively to actions and initiatives leading to further stabilisation and post-transition arrangements for Somalia, building on the New Deal Compact of 2013 and the progress in federal state-formation, and with a view to achieving a credible and inclusive electoral process in Somalia in 2016. In addition, the EUSR shall continue to support the development of the security sector in Somalia, including through the Union's CSDP missions deployed in the region; (h) with regard to Sudan, and working in close cooperation with the Heads of the Union Delegation in Khartoum and to the AU in Addis Ababa, contribute to the coherence and effectiveness of Union policy towards Sudan and support political solutions to the ongoing conflicts in Darfur, Southern Kordofan and Blue Nile, and national reconciliation through a holistic political process. In this regard, the EUSR shall contribute to a coherent international approach with the AU and in particular the AU High Level Implementation Panel for Sudan and South Sudan (AUHIP), the UN and other leading regional and international stakeholders, keeping in mind also the need to support the peaceful coexistence of Sudan and South Sudan, in particular through implementation of the Addis Agreements and resolution of the outstanding issues following the Comprehensive Peace Agreement; (i) with regard to South Sudan, building on the recently-signed Agreement on the Resolution of the Conflict (ARC) in South Sudan, continue to engage at a regional level, particularly with IGAD, the AU, UN, South Sudan's neighbours and other leading international partners, to ensure implementation of the agreement. In this regard the EUSR shall work in close cooperation with the Heads of the EU Delegations in Juba and to the AU in Addis Ababa; (j) follow closely other trans-boundary challenges affecting the Horn of Africa, with a focus on radicalisation and terrorism, but looking also at maritime security and piracy, organised crime, smuggling and trafficking of weapons, wildlife products, drugs and other contraband, and any political and security consequences of humanitarian crises; (k) promote humanitarian access throughout the region; (l) contribute to the implementation of Council Decision 2011/168/CFSP (2) and the Union's human rights policy, in cooperation with the EUSR for Human Rights, including the EU Guidelines on human rights, in particular the EU Guidelines on children and armed conflict as well as the EU Guidelines on violence against women and girls and combating all forms of discrimination against them, and the Union's policy regarding UN Security Council Resolution 1325 (2000), including by monitoring and reporting on developments as well as formulating recommendations in this regard. 2. For the purpose of the fulfilment of the mandate, the EUSR shall, inter alia: (a) advise and report on the definition of Union positions in international fora, as appropriate, in order to promote proactively the Union's comprehensive policy approach towards the Horn of Africa; (b) maintain an overview of all activities of the Union. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and its relevant departments, Union delegations in the region and the Commission. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 November 2015 to 28 February 2017 shall be EUR 3 500 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy and security issues as required by the mandate. The EUSR shall promptly and regularly inform the Council and the Commission of the composition of his team. 2. Member States, the institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS, and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. The EUSR staff shall be co-located with the relevant EEAS departments or Union delegations in order to contribute to the coherence and consistency of their respective activities. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSR's staff shall be agreed with the host countries, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (3). Article 9 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations in the region and the Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSR's mandate and the security situation in the area of responsibility, for the security of all personnel under the direct authority of the EUSR, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the area of responsibility as well as the management of security incidents and including a contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance, as required by the conditions in the area of responsibility; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the area of responsibility, based on the risk ratings assigned to that area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress and the mandate implementation reports. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties, as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. 2. The EUSR shall report on the best way of pursuing Union initiatives, such as the contribution of the Union to reforms, and including the political aspects of relevant Union development projects, in coordination with the Union delegations in the region. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's actions and shall help ensure that all Union instruments and Member States' action are engaged consistently, to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of Union delegations and of the Commission. The EUSR shall provide regular briefings to Member States' missions and Union delegations in the region. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and the Heads of Member States' missions. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR, in close coordination with the relevant Union delegations, shall provide local political guidance to the Force Commander of EUNAVFOR Atalanta, the EU Mission Commander of EUTM Somalia and the Head of Mission of EUCAP NESTOR. The EUSR, the EU Operations Commanders and the Civilian Operations Commander shall consult each other as required. 3. The EUSR shall closely cooperate with the authorities of the countries involved, the UN, the AU, IGAD, other national regional and international stakeholders, and also with civil society in the region. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of June 2016 and a comprehensive mandate implementation report by the end of November 2016. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 November 2015. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) Council Decision 2011/819/CFSP of 8 December 2011 appointing the European Union Special Representative for the Horn of Africa (OJ L 327, 9.12.2011, p. 62). (2) Council Decision 2011/168/CFSP of 21 March 2011 on the International Criminal Court and repealing Common Position 2003/444/CFSP (OJ L 76, 22.3.2011, p. 56). (3) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).